Exhibit 10.84

SELLAS LIFE SCIENCES GROUP, INC.

WARRANT EXCHANGE AGREEMENT

This Warrant Exchange Agreement (this “Agreement”) is made as of February 21,
2018 (“Effective Date”), by and between SELLAS Life Sciences Group, Inc., a
Delaware corporation (the “Company”), and EMPERY TAX EFFICIENT II, LP (
collectively, the “Holder”).

RECITALS

WHEREAS, the Holder currently holds 278,811 warrants (the “Warrants”) to
purchase 9,294 shares of the Company’s common stock, par value $0.0001 per share
(“Common Stock”); and

WHEREAS, subject to the terms and conditions set forth herein, the Company and
the Holder desire to cancel and retire the Warrants in exchange (the “Exchange”)
for a convertible promissory note (the “Exchange Note”), in the amount of
$21,747.96 on such other terms as set forth in the form of Exchange Note
attached as Exhibit A, in reliance on the exemption from registration provided
by Section 3(a)(9) of the Securities Act of 1933, as amended (the “Securities
Act”).

In consideration of the mutual covenants contained in this Agreement, and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Company and the Holder hereby agree as follows:

AGREEMENT

SECTION 1. EXCHANGE AND TERMINATION.

a) In consideration of and in express reliance upon the representations,
warranties, covenants, terms and conditions of this Agreement, the Holder agrees
to deliver and surrender to the Company for cancellation the Warrants in
exchange for the Exchange Note, and the Company agrees to execute and deliver
the Exchange Note to the Holder.

b) The closing under this Agreement (the “Closing”) shall take place upon the
satisfaction of each of the conditions set forth in Sections 4 and 5 hereof (the
“Closing Date”).

c) If the Closing has not occurred by the second trading day after the date
hereof, this Agreement shall terminate.



--------------------------------------------------------------------------------

SECTION 2. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.

The Company hereby represents and warrants as of the date hereof to, and
covenants with, the Holder as follows:

a) Organization and Standing. The Company has been duly incorporated and is
validly existing as a corporation in good standing under the laws of Delaware,
has full corporate power and authority to own or lease its properties and
conduct its business as presently conducted, and is duly qualified as a foreign
corporation and in good standing in each jurisdiction in which the character of
the property owned or leased or the nature of the business transacted by it
makes qualification necessary, except where the failure to be so qualified would
not have a Material Adverse Effect (as defined below). As used in this
Agreement, “Material Adverse Effect” means any material adverse effect on the
business, properties, assets, liabilities, operations, results of operations,
condition (financial or otherwise) or prospects of the Company and its
subsidiaries (the “Subsidiaries”), if any, individually or taken as a whole, or
on the transactions contemplated hereby or on the Exchange Documents (as defined
below) or by the agreements and instruments to be entered into (or entered into)
in connection herewith or therewith, or on the authority or ability of the
Company to perform its obligations under this Agreement.

b) Authorization; Corporate Power. This Agreement has been duly authorized,
validly executed and delivered on behalf of the Company and is a valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms (except as limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting the
enforcement of creditors’ rights generally, and (ii) equitable principles
generally, including any specific performance), and the Company has the
requisite corporate power and authority to execute and deliver this Agreement
and the other agreements and documents contemplated hereby and to perform its
obligations hereunder and thereunder.

c) Valid Issuance and Delivery of New Securities. The issuance of the Exchange
Note is duly authorized and, upon issuance in accordance with the terms of this
Agreement, the shares of Common Stock issuable upon conversion or otherwise
pursuant to the terms of the Exchange Note (collectively, the “Conversion
Shares”, and together with the Exchange Note, the “New Securities”) shall be
validly issued, fully paid and non-assessable and free from all preemptive or
similar rights, mortgages, defects, claims, liens, pledges, charges, taxes,
rights of first refusal, encumbrances, security interests and other encumbrances
(collectively “Liens”) with respect to the issuance thereof. As of the date
hereof, the Company has reserved from its duly authorized capital stock not less
than 150% of the maximum number of Conversion Shares issuable upon conversion of
the Exchange Note (assuming for purposes hereof that (x) the Exchange Note is
convertible at the Alternate Conversion Price (as defined in the Exchange Note)
assuming a date of conversion as of the date hereof, (y) interest on the
Exchange Note shall accrue through the Maturity Date (as defined in the Exchange
Note) and will be converted in shares of Common Stock (as defined below) at a
conversion price equal to the Alternate Conversion Price assuming a date of
conversion as of the date hereof and (z) any such conversion shall not take into
account any limitations on the conversion of the Exchange Note set forth in the
Exchange Note). Upon issuance or conversion in accordance with the Exchange Note
the Conversion Shares when issued, will be validly issued, fully paid and
nonassessable and free from all preemptive or similar rights or Liens with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock. The offer and issuance by the Company of
the New Securities is exempt from registration under the Securities Act. Each of
the New Securities will be freely tradable and shall not be required to bear,
and shall not bear, any Securities Act or other restrictive legend.

 

2



--------------------------------------------------------------------------------

d) Consents. No consent, waiver, approval or authorization of or designation,
declaration or filing with any Person (as defined below) on the part of the
Company is required in connection with the valid execution and delivery of this
Agreement or the offer, sale or issuance of the New Securities or the
consummation of any other transaction contemplated by this Agreement. For
purposes of this Agreement, (i) “Person” means an individual, a limited
liability company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization, any other entity and any Governmental Entity or any
department or agency thereof; and (ii) “Governmental Entity” means any nation,
state, county, city, town, village, district, or other political jurisdiction of
any nature, federal, state, local, municipal, foreign, or other government,
governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official, or entity and any court or
other tribunal), multi-national organization or body; or body exercising, or
entitled to exercise, any administrative, executive, judicial, legislative,
police, regulatory, or taxing authority or power of any nature or
instrumentality of any of the foregoing, including any entity or enterprise
owned or controlled by a government or a public international organization or
any of the foregoing.

e) No Default or Violation. The execution and delivery of the Agreement and the
consummation of the transactions contemplated by this Agreement by the Company
will not (i) result in a breach of or a default under any of the terms or
provisions of (A) the Company’s certificate of incorporation or by-laws, or
(B) any material provision of any indenture, mortgage, deed of trust or other
material agreement or instrument to which the Company is a party or by which it
or any of its material properties or assets is bound or (ii) result in a
violation of any provision of any law, statute, rule, regulation, or any
existing applicable decree, judgment or order by any court, Federal or state
regulatory body, administrative agency, or other governmental body having
jurisdiction over the Company, or any of its material properties or assets
except in the case of clauses (i)(B) or (ii) for any such breaches, defaults or
violations which would not have a Material Adverse Effect. The Company has not
violated any law or any governmental regulation or requirement which violation
has had or would reasonably be expected to have a Material Adverse Effect, and
the Company has not received written notice of any such violation.

f) Offering. Neither the Company, nor any of its affiliates, nor any Person
acting on its or their behalf, has engaged in any form of general solicitation
or general advertising (within the meaning of Regulation D) in connection with
the offer or sale of the New Securities. The Company shall be responsible for
the payment of any placement agent’s fees, financial advisory fees, or brokers’
commissions (other than for persons engaged by the Holder or its investment
advisor) relating to or arising out of the transactions contemplated hereby. The
Company shall pay, and hold the Holder harmless against, any liability, loss or
expense (including, without limitation, attorney’s fees and out-of-pocket
expenses) arising in connection with any such claim. Neither the Company nor any
of its Subsidiaries has engaged any placement agent or other agent in connection
with the Exchange and the issuance of the New Securities. The offer, exchange
and issuance, as applicable, of the New Securities as contemplated by this
Agreement are exempt from the registration requirements of the Securities Act
and the qualification or registration requirements of state securities laws or
other applicable blue sky laws. Neither the Company nor any authorized agent
acting on its behalf will take any action hereafter that would cause the loss of
such exemptions.

g) Absence of Litigation. Except as set forth in the reports, schedules, forms,
statements and other documents required to be filed by the Company with the
Securities and Exchange Commission (the “SEC”) pursuant to the reporting
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), there is no action, suit, proceeding, inquiry or investigation before or
by any court, public board, government agency, self-regulatory organization or
body pending or, to the knowledge of the Company, threatened against or
affecting the Company, the Common Stock, any securities of the Company or any of
the Company’s officers or directors in their capacities as such.

 

3



--------------------------------------------------------------------------------

h) No Group. The Company acknowledges that, to the Company’s knowledge, the
Holder is acting independently in connection with this Agreement and the
transactions contemplated hereby, and is not acting as part of a “group” as such
term is defined under Section 13(d) of the Securities Act and the rules and
regulations promulgated thereunder.

i) Validity; Enforcement. This Agreement and each other Exchange Document to
which the Company is a party have been duly and validly authorized, executed and
delivered on behalf of the Company and shall constitute the legal, valid and
binding obligations of the Company enforceable against the Company in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

j) [Intentionally Omitted.]

k) Disclosure of Agreement. On or before 8:30 a.m., New York City time, on
March 15, 2018 (the “Cleansing Deadline”), the Company shall have publicly,
whether through one or more press releases or Current Reports on Form 8-K filed
with the SEC, all material terms of the transactions contemplated hereby and any
other material, nonpublic information provided to the Holder from the Company or
any of its Subsidiaries or any of their respective officers, directors,
employees, affiliates or agents, including by attaching the form of this
Agreement as an exhibit to a Current Report on Form 8-K filed with the SEC prior
to the Cleansing Deadline. From and after the Cleansing Deadline, the Holder
shall not be in possession of any material, nonpublic information received from
the Company or any of its Subsidiaries or any of their respective officers,
directors, employees, affiliates or agents, that has not been publicly
disclosed. The Company shall not, and shall cause its officers, directors,
employees, affiliates and agents, not to, provide the Holder with any material,
nonpublic information regarding the Company from and after the Cleansing
Deadline without the express written consent of the Holder. To the extent that
the Company delivers any material, non-public information to the Holder after
the Cleansing Deadline without the Holder’s express prior written consent, the
Company hereby covenants and agrees that the Holder shall not have any duty of
confidentiality to the Company, any of its Subsidiaries or any of their
respective officers, directors, employees, affiliates or agents with respect to,
or a duty to the Company, any of its Subsidiaries or any of their respective
officers, directors, employees, affiliates or agents not to trade on the basis
of, such material, non-public information. The Company shall not disclose the
name of the Holder in any filing, announcement, release or otherwise, unless
such disclosure is required by law or regulation. In addition, effective upon
the Cleansing Deadline, the Company acknowledges and agrees that any and all
confidentiality or similar obligations under any agreement, whether written or
oral, between the Company, any of its Subsidiaries or any of their respective
officers, directors, affiliates, employees or agents, on the one hand, and the
Holder or any of its affiliates, on the other hand, shall terminate and be of no
further force or effect. The Company understands and confirms that the Holder
will rely on the foregoing representations in effecting transactions in
securities of the Company.

 

4



--------------------------------------------------------------------------------

l) Blue Sky. The Company shall make all filings and reports relating to each
Exchange required under applicable securities or “Blue Sky” laws of the states
of the United States following the date hereof, if any.

m) No Integration. None of the Company, its Subsidiaries, any of their
affiliates, or any Person acting on their behalf shall, directly or indirectly,
make any offers or sales of any security (as defined in the Securities Act) or
solicit any offers to buy any security or take any other actions, under
circumstances that would require registration of any of the New Securities under
the Securities Act or cause this offering of the New Securities to be integrated
with such offering or any prior offerings by the Company for purposes of
Regulation D under the Securities Act.

n) Listing. The Company shall promptly secure the listing or designation for
quotation (as applicable) of all of the Conversion Shares upon the Nasdaq
Capital Market (subject to official notice of issuance) and shall maintain such
listing of all the Conversion Shares from time to time issuable under the terms
of the Exchange Documents. The Company shall maintain the Common Stock’s
authorization for quotation on the Nasdaq Capital Market. Neither the Company
nor any of its Subsidiaries shall take any action which would be reasonably
expected to result in the delisting or suspension of the Common Stock from the
Nasdaq Capital Market. The Company shall pay all fees and expenses in connection
with satisfying its obligations under this Section 2(n).

o) Holding Period. The Company acknowledges that the Exchange Note will take on
the registered characteristics of the Warrants. The Company further acknowledges
that Exchange Note, and upon conversion thereof, the Conversion Shares, will not
bear any restrictive legends and will be freely tradable. The Company shall be
responsible for any transfer agent fees or Depository Trust Company fees or
legal fees of the Company’s counsel with respect to the issuance of New
Securities in accordance herewith.

SECTION 3. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE HOLDER.

(i) The Holder represents and warrants to and covenants with the Company that:

(a) Valid Existence; Good Standing. To the extent the Holder is a corporation,
limited liability company or other type of entity, the Holder is validly
existing and in good standing under the laws of the jurisdiction of its
organization.

(b) Authority; Authorization. The Holder has full right, power, authority and
capacity to enter into this Agreement and the other agreements and documents
contemplated hereby and to perform its obligations hereunder and thereunder and
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement. Upon the execution and delivery of this Agreement
by the Holder, this Agreement shall constitute a valid and binding obligation of
the Holder, enforceable in accordance with its terms (except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or affecting the enforcement of creditors’ rights generally, and
(ii) as limited by equitable principles generally, including any specific
performance).

 

5



--------------------------------------------------------------------------------

(c) Title. The Holder owns and holds the entire right, title and interest in and
to, and is the record and beneficial owner of, the Warrants and the Holder owns
the Warrants free and clear of all Liens. The Holder has the full power and
authority to vote, transfer and dispose of the Warrants free and clear of any
right or Liens. There is no restriction affecting the ability of the Holder to
transfer the legal and beneficial title and ownership of the Warrants to the
Company and, at the Closing, the Company will acquire legal and valid title to
the Warrants, free and clear of all Liens. Other than the transactions
contemplated by this Agreement, there is no outstanding vote, plan, pending
proposal, or other right of any person to acquire all or any of the Warrants.

(d) Purchase of Warrants in the Registered Offering. The Holder purchased the
Warrants in the Company’s offering of Common Stock and warrants made pursuant to
the Company’s prospectus filed with the Securities and Exchange Commission (the
“SEC”) pursuant to Rule 424(b)(5) on February 9, 2017 (the “Registered
Offering”).

(e) Securities Act Exemption. Neither the Holder nor anyone acting on behalf of
the Holder has received any commission or remuneration directly or indirectly in
connection with or in order to solicit or facilitate the Exchange. The Holder
understands that the Exchange contemplated hereby is intended to be exempt from
registration by virtue of Section 3(a)(9) of the Securities Act. The Holder
understands that the Company is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
the Holder set forth herein for purposes of qualifying for the exemption under
Section 3(a)(9) of the Securities Act as well as qualifying for exemptions under
applicable state securities laws.

(f) Non-Affiliate. The Holder is not an Affiliate (as defined below) of the
Company and has not been an Affiliate during the three months prior to the date
hereof. “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person, it being understood for purposes of this definition that
“control” of a Person means the power directly or indirectly either to vote 10%
or more of the stock having ordinary voting power for the election of directors
of such Person or direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

(g) Information. The Holder has, in connection with its decision to acquire the
Exchange Note, relied with respect to the Company and its affairs solely upon
the Company’s filings with the SEC and the representations and warranties of the
Company contained herein.

(h) Advisors. The Holder understands that nothing in this Agreement or any other
materials presented to the Holder in connection with the exchange of the
Warrants and execution and acquisition of the Exchange Note constitutes legal,
tax or investment advice. The Holder has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its acquisition of the Exchange Note. With
respect to such matters, the Holder relies solely on such advisors and not on
any statements or representations of the Company or any of its agents, written
or oral. The Holder understands that it (and not the Company) shall be
responsible for its own tax liability that may arise as a result of this
investment or the transactions contemplated by this Agreement.

 

6



--------------------------------------------------------------------------------

SECTION 4. CONDITIONS TO COMPANY’S OBLIGATIONS AT THE CLOSING.

The Company’s obligation to complete the issuance of the Exchange Note and
deliver the Exchange Note to the Holder at the Closing shall be subject to the
following conditions to the extent not waived by the Company:

a) Execution and Delivery. The Holder shall have executed and delivered this
Agreement.

b) Covenants. The Holder shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Holder at or prior
to the Closing Date.

c) Surrender of Warrants. The Company shall have received in physical form or
through book-entry transfer from the Holder all certificates or book-entry
notation representing the Warrants to be exchanged for the Exchange Note;
provided, that the foregoing shall be deemed to have been satisfied by
instructions from the Company to its transfer agent to cancel the Warrants upon
confirmation of delivery of the Exchange Note.

d) Representations and Warranties. The representations and warranties of the
Holder shall be true and correct in all material respects as of the date when
made and as of the Closing Date as though made at that time, except for
representations and warranties that are expressly made as of a particular date,
which shall be true and correct in all material respects as of such date.

SECTION 5. CONDITIONS TO THE HOLDER’S OBLIGATIONS AT THE CLOSING.

The Holder’s obligation to deliver the Warrants and accept delivery of the
Exchange Note shall be subject to the following conditions to the extent not
waived by the Holder:

(a) Execution and Delivery. The Company shall have executed and delivered this
Agreement and the Exchange Note.

(b) Covenants. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Closing Date.

(c) Delivery of Exchange Note. The Company shall have delivered the Exchange
Note in accordance with the instructions provided pursuant to Section 1.b)
hereof.

(d) Representations and Warranties. Each of the representations and warranties
of the Company shall be true and correct in all material respects as of the date
when made and as of the Closing Date as though made at that time, except for
representations and warranties that are expressly made as of a particular date,
which shall be true and correct in all material respects as of such date.

 

7



--------------------------------------------------------------------------------

SECTION 6. NOTICES.

All notices, requests, consents and other communications hereunder shall be in
writing, shall be sent by electronic mail, or mailed by first-class registered
or certified airmail, or nationally recognized overnight express courier,
postage prepaid, and shall be deemed given when so sent in the case of
electronic mail transmission so long as the sending party does not receive an
automatically generated message from the recipient’s e-mail server that such
e-mail could not be delivered to the receiving party, or when so received in the
case of mail or courier, and addressed as follows:

(a) if to the Company, to:

SELLAS Life Sciences Group, Inc.

315 Madison, 4th Flr.

New York, New York 0

Attention: Angelos Stergiou, M.D., ScD h.c.

E-Mail: astergiou@sellaslife.com

or to such other person at such other place as the Company shall designate to
the Holder in writing; and

(b) if to the Holder, at the address as set forth at the end of this Agreement,
or at such other address as may have been furnished by the Holder to the Company
in writing.

SECTION 7. MISCELLANEOUS.

a) Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

b) Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

c) Most Favored Nations. The Company hereby represents and warrants as of the
date hereof and covenants and agrees that no agreement entered into (or to be
entered into) with any Person with respect to the Exchange or other transaction
involving the warrants issued in the Registered Offering, including, without
limitation with respect to any consent, release, amendment, settlement, or
waiver relating to any Exchange or such other transaction involving the warrants
issued in the Registered Offering, including without limitation, any amendment,
settlement or waiver relating to any securities issued in connection with an
exchange of warrants issued in the Registered Offering (including the Exchange
Note or other derivative security) (each a “Settlement Document”), is or will be
more favorable to such Person (other than any reimbursement of legal fees) than
those of the Holder and this Agreement, including without limitation the ratio
of warrants to the cash paid, principal amount of notes, value of any shares of
Common Stock (valued as the VWAP of the Common Stock on the Trading Day
immediately preceding the public announcement of such issuance), or value of any
Options, Convertible Securities or Adjustment Rights (as such terms are defined
in the Exchange Note) (valued on the Trading Day immediately preceding the
public announcement of such issuance, as the greater of (a) the VWAP of the
Common Stock multiplied by the number of underlying shares and (b) the Black
Scholes Consideration Value) conveyed in such Settlement Document. If, and
whenever on or after the date hereof, the Company enters into a Settlement
Document, then (i) the

 

8



--------------------------------------------------------------------------------

Company shall provide notice thereof to the Holder within one (1) Trading Day
following the occurrence thereof and (ii) the terms and conditions of this
Agreement shall be, without any further action by the Holder or the Company,
automatically amended and modified in an economically and legally equivalent
manner such that the Holder shall receive the benefit of the more favorable
terms and/or conditions (as the case may be) set forth in such Settlement
Document, provided that upon written notice to the Company within ten
(10) Trading Days of receipt of notice of such Settlement Document the Holder
may notify the Company in writing of Holder’s election not to accept the benefit
of any such amended or modified term or condition, in which event the term or
condition contained in this Agreement shall apply to the Holder as it was in
effect immediately prior to such amendment or modification as if such amendment
or modification never occurred with respect to the Holder. The provisions of
this Section 7(c) shall apply similarly and equally to each Settlement Document.
For purposes hereof, “Black Scholes Consideration Value” means the value of the
applicable Option, Convertible Security or Adjustment Right (as the case may be)
as of the date of issuance thereof calculated using the Black Scholes Option
Pricing Model obtained from the “OV” function on Bloomberg utilizing (i) an
underlying price per share equal to the Closing Sale Price of the Common Stock
on the Trading Day immediately preceding the public announcement of the
execution of definitive documents with respect to the issuance of such Option or
Convertible Security (as the case may be), (ii) a risk-free interest rate
corresponding to the U.S. Treasury rate for a period equal to the remaining term
of such Option, Convertible Security or Adjustment Right (as the case may be) as
of the date of issuance of such Option, Convertible Security or Adjustment Right
(as the case may be), (iii) a zero cost of borrow and (iv) an expected
volatility equal to the greater of 100% and the 30 day volatility obtained from
the “HVT” function on Bloomberg (determined utilizing a 365 day annualization
factor) as of the Trading Day immediately following the date of issuance of such
Option, Convertible Security or Adjustment Right (as the case may be).

d) Governing Law. This Agreement shall be governed by and construed under the
laws of the State of New York without regard to the choice of law principles
thereof. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the State of New York located in The
City of New York, Borough of Manhattan for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or thereby, and hereby irrevocably waives any objection that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

e) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties. In the event that any signature is delivered by facsimile
transmission or by an e-mail which contains an electronic file of an executed
signature page, such signature page shall create a valid and binding obligation
of the party executing (or on whose behalf such signature is executed) with the
same force and effect as if such facsimile or electronic file signature page (as
the case may be) were an original thereof.

 

9



--------------------------------------------------------------------------------

f) Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, permitted assigns, heirs, executors and administrators of the
parties hereto.

g) Entire Agreement; Amendments. This Agreement and other documents delivered
pursuant hereto constitute the full and entire understanding and agreement
between the parties with regard to the subjects hereof and thereof. This
Agreement may be amended, modified, superseded, cancelled, renewed or extended,
and the terms and conditions hereof may be waived, only by a written instrument
signed by all parties, or, in the case of a waiver, by the party waiving
compliance. Except as expressly stated herein, no delay on the part of any party
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party of any right, power or
privilege hereunder preclude any other or future exercise of any other right,
power or privilege hereunder.

h) Survival. The representations, warranties, covenants and agreements made in
this Agreement shall survive the closing of the transactions contemplated hereby
and the exchange and delivery of the Warrants and the Exchange Note.

i) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

j) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

[signature pages follow]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

SELLAS LIFE SCIENCES GROUP, INC. By:   /s/ Angelos Stergiou Name: Angelos
Stergiou, M.D., ScD h.c. Title:   Chief Executive Officer

COMPANY SIGNATURE PAGE TO

WARRANT EXCHANGE AGREEMENT



--------------------------------------------------------------------------------

HOLDER:

 

EMPERY TAX EFFICIENT II, LP By: Empery Asset Management, LP, its authorized
agent By:   /s/ Brett Director Name:   Brett Director Title:   General Counsel

 

Address:   c/o Empery Asset Management, LP   1 Rockefeller Plaza, Suite 1205  
New York, NY 10020

 

E-Mail: notices@emperyam.com



--------------------------------------------------------------------------------

EXHIBIT A